   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 1 of 18 PageID #:441



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ESTATE OF CHARLES HOLLSTEIN,                       )
                                                   )
              Plaintiff,                           )       No. 17 C 00112
                                                   )
       v.                                          )
                                                   )       Judge Edmond E. Chang
CITY OF ZION,                                      )
STEVEN VINES,                                      )
and NATHAN HUCKER,                                 )
                                                   )
              Defendants.                          )

                           MEMORANDUM OPINION AND ORDER

       In January 2016, Steven Vines and Nathan Hucker, police officers for the City

of Zion, stopped Charles Hollstein on the street to question him. But this encounter

ended in death: Vines fatally shot Hollstein. Hollstein’s Estate filed this civil-rights

lawsuit under 42 U.S.C. § 1983, claiming that the officers used unreasonable force in

violation of the Fourth Amendment (as incorporated against local officers through the

Fourteenth Amendment’s due process clause).1 R. 26, First Am. Compl.2 The Estate

also brought state-law claims under the Illinois Survival Act, the Illinois Wrongful

Death Act, common law battery, and a claim for funeral expenses, as well as

respondeat superior and indemnification claims against the City of Zion.3 The




       1The    Court has jurisdiction over the Estate’s § 1983 claim under 28 U.S.C. § 1331, and
supplemental jurisdiction applies to the state-law claims under 28 U.S.C. § 1367.
        2Citations to the record are noted as “R.” followed by the docket number and the page

or paragraph number.
        3
          Initially, Hollstein also brought a claim against the City of Zion under a Monell
liability theory. See R. 26, First Am. Compl. ¶¶ 22-43. That claim was voluntarily dismissed
in October 2017. R. 16.
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 2 of 18 PageID #:442



Defendants move for summary judgment, arguing that the officers’ use of force was

reasonable (or at least protected by qualified immunity), and that their conduct was

not willful and wanton. R. 60, Defs.’ Mot. Summ. J.; R. 61, Defs.’ Summ. J. Br. For

the reasons explained below, summary judgment is granted on the federal claim, and

supplemental jurisdiction is relinquished on the state-law claims.

                                   I. Background

       In deciding the Defendants’ motion for summary judgment, the Court views

the evidence in the light most favorable to the Plaintiff. Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). On January 6, 2016, police officers

Steven Vines and Nathan Hucker both (in their separate squad cars) “received a call

from their dispatch service that a suspicious person was taking pictures outside of an

elementary school.” R. 67, Pl.’s Resp. DSOF ¶¶ 7-8. They drove (in their separate cars)

to the school and spoke to a man nearby, who claimed to be the 911 caller. Id. ¶¶ 10-

11. The tipster reported that the man taking photos had walked away and pointed

out the direction in which the man had walked; Hucker drove his squad car in that

direction. Id. ¶ 12.

       A few blocks from the school, Hucker encountered Charles Hollstein, who “fit

the description” the tipster had given. Pl.’s Resp. DSOF ¶ 13. Vines drove to where

Hucker and Hollstein were. Id. Hucker asked Hollstein why he had been outside of

the school, and Hollstein answered that he was taking pictures of the school for a

newspaper in Waukegan (a nearby city). Id. ¶ 15. Hucker and Hollstein had a

disagreement about whether, at the time Hollstein was taking photos of the school,



                                          2
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 3 of 18 PageID #:443



there were people in the school. Id. ¶¶ 15-16, R. 62-5, Defs.’ Exh. E, Dashcam Video

at 8:21:10-8:21:55. Then, Hucker asked Hollstein for his identification. Pl.’s Resp.

DSOF ¶ 17. Hollstein objected, and Hucker and Hollstein argued about whether the

request for identification was legal or appropriate. Pl.’s Resp. DSOF ¶¶ 16-19; Defs.’

Exh. E, Dashcam Video at 8:22:44-8:24:00; see also R. 72, Defs.’ Resp. PSOF ¶¶ 5-7.

Hollstein ultimately refused to provide any identification. Pl.’s Resp. DSOF ¶ 19;

Defs.’ Exh. E, Dashcam Video at 8:24:00.

      When the officers attempted to arrest Hollstein, he “broke away” and “sprinted

down the street and turned into an alley.” Pl.’s Resp. DSOF ¶ 20; R. 62-2, Defs.’ Exh.

B, Hucker Dep. Tr. at 44:1-10. Hucker and Vines ran after him, and Hucker shot his

taser at Hollstein. Pl.’s Resp. DSOF ¶¶ 20-21; Hucker Dep. Tr. at 44:8-45:1. The

Defendants claim that the taser “did not do anything to Hollstein.” Pl.’s Resp. DSOF

¶ 21; see also Hucker Dep. Tr. at 45:2-7. The Estate disputes that characterization,

but at the very least the taser did not totally debilitate Hollstein. Id. Eventually the

officers caught up to Hollstein and began fighting with him. Pl.’s Resp. DSOF ¶ 22.

Hucker and Vines both maintain that as Hucker grappled with Hollstein, Vines “shot

his taser into Hollstein’s leg.” Id. Again, the officers say that this second taser shot

“had no effect” and that Hollstein “ripped out the taser cords and continued to fight

[them].” The taser’s ineffectiveness led Vines to believe that Hollstein might be

wearing body armor. Pl.’s Resp. DSOF ¶ 14; Vines Dep. Tr. at 87:7-89:7. Id.; see also

Hucker Dep. Tr. at 46:4-18; R. 62-1, Defs.’ Exh. A, Vines Dep. Tr. at 15:3-16:11. After

the second taser shot, “Hucker managed to get Hollstein in a headlock, and Vines



                                           3
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 4 of 18 PageID #:444



pepper-sprayed” him in the face. Pl.’s Resp. DSOF ¶ 23; Vines Dep. Tr. at 53:16-21.

Despite the pepper spray, Hollstein “continued to fight.” Pl.’s Resp. DSOF ¶ 23; see

also Vines Dep. Tr. at 54:6-21.

      At that point, the officers say that Hollstein tried to get control of Hucker’s

gun. According to the officers, Hucker screamed, “He’s going for my gun!” Pl.’s Resp.

DSOF ¶ 24; Vines Dep. Tr. at 54:6-10. One of the squad car’s video cameras,

Defendants’ Exhibit E beginning at 8:24:30, captures those words on audio, or

something very close to those words (at this time, Hollstein and the officers were no

longer in the camera’s view, but the camera continued to record audio of the

interaction). Vines then noticed that Hollstein’s fingers were on Hucker’s gun, which

was still in its holster. Pl.’s Resp. DSOF ¶ 27; Vines Dep. Tr. at 54:11-55:6. Vines put

his hand on top of Hollstein’s, to try to prevent him from taking the gun out of the

holster. Pl.’s Resp. DSOF ¶ 27. According to the officers, Hollstein was trying to press

the “thumb break” to remove the hood from the gun, a necessary step to taking it out

of the holster. Pl.’s Resp. DSOF ¶ 28; Vines Dep. Tr. at 54:22-55:6; see also Defs.’

Resp. PSOF ¶ 11; R. 67-1, Pl.’s Exh. 1, Vines Dep. Video Excerpt (Vines

demonstrating the thumb break on his firearm). The Estate agrees that Hollstein’s

hand was on the gun, that Hucker’s hand was also partly on top of Hollstein’s and at

least partly on the thumb break, and that Vines put his hand on top of Hollstein’s.

Defs.’ Resp. PSOF ¶¶ 11-15. But the Estate disputes that Hollstein was attempting

to remove the gun from the holster. Id.; Pl.’s Resp. DSOF ¶ 28. Whether or not




                                           4
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 5 of 18 PageID #:445



Hollstein was trying to operate the thumb break, it is undisputed that he never

managed to get the gun free from the holster. Defs.’ Resp. PSOF ¶¶ 16-17.

       At some point—either before or after Hollstein reached for the gun—Hollstein

and the officers all fell to the ground. Pl.’s Resp. DSOF ¶ 25; Defs.’ Resp. PSOF ¶ 19;

Vines Dep. Tr. at 83:6-85:4. While they were all on the ground, and while Hollstein’s

hand was on top of Hucker’s gun holster—and after Hucker yelled that Hollstein was

trying to get his gun—Vines fired three shots into Hollstein’s torso. Pl.’s Resp. DSOF

¶ 29; Vines Dep. Tr. at 54:22-55:6; see also Defs.’ Resp. PSOF ¶ 17-19. Those shots

killed him. See Defs.’ Resp. PSOF ¶ 17.

                                       II. Standard

       Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must “view the facts and draw reasonable

inferences in the light most favorable to the” non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007) (cleaned up).4 The Court “may not weigh conflicting evidence or

make credibility determinations,” Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d

697, 704 (7th Cir. 2011) (cleaned up), and must consider only evidence that can “be



       4This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              5
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 6 of 18 PageID #:446



presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).

The party seeking summary judgment has the initial burden of showing that there is

no genuine dispute and that they are entitled to judgment as a matter of law.

Carmichael v. Vill. of Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th

Cir. 2008). If this burden is met, the adverse party must then “set forth specific facts

showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 256.

                                     III. Analysis

                                 A. Excessive Force

      A police officer’s use of force to effect an arrest is a seizure under the Fourth

Amendment, and to be lawful, it must be reasonable. Horton v. Pobjecky, 883 F.3d

941, 948-49 (7th Cir. 2018). Use of deadly force is reasonable “when an officer

[objectively] believes that a suspect’s actions place[] him, his partner, or those in the

immediate vicinity in imminent danger of death or serious bodily injury.” Sherrod v.

Berry, 856 F.2d 802, 805 (7th Cir. 1988) (emphasis omitted); see Tennessee v. Garner,

471 U.S. 1, 11 (1985) (“[I]f the suspect threatens the officer with a weapon or there is

probable cause to believe that he has committed a crime involving the infliction or

threatened infliction of serious physical harm, deadly force may be used if necessary

to prevent escape.”). The reasonableness standard is an objective one: “the question

is whether the officers’ actions are ‘objectively reasonable’ in light of the facts and

circumstances confronting them, without regard to their underlying intent or




                                           6
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 7 of 18 PageID #:447



motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). When evaluating

reasonableness, courts must consider the totality of the circumstances. Id.

      Even where a police officer’s use of force is objectively unreasonable, however,

the officer may still avoid liability under the doctrine of qualified immunity. Police

officers “are entitled to qualified immunity under § 1983 unless (1) they violated a

federal statutory or constitutional right, and (2) the unlawfulness of their conduct

was clearly established at the time.” District of Columbia v. Wesby, 138 S. Ct. 577,

589 (2018) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)) (cleaned up). A

right is clearly established if it is “sufficiently clear that every reasonable official

would have understood that [the official’s actions would] violate[] that right.” Reichle,

566 U.S. at 664 (cleaned up). To identify a clearly established right, courts “do not

require a case directly on point.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per

curiam) (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011)). Rather, “existing

precedent must have placed the statutory or constitutional question beyond debate.”

Id. (quoting al-Kidd, 563 U.S. at 741). The analysis asks whether the specific conduct

at issue violates clearly established law, and courts must not define prior law at “a

high level of generality.” Id. (quoting al–Kidd, 563 U.S. at 742).

      Here, the undisputed facts compel the conclusion that Vines and Hucker are

entitled to qualified immunity. To be sure, the Plaintiff denies parts of the officers’

stories. For example, the Estate disputes that Hollstein ran from the officers, Pl.’s

Resp. DSOF ¶ 20; that Hucker’s initial taser shot failed to have any effect on him, id.

¶ 21; that he “wrestled with and bit Hucker’s arm,” id. ¶ 22; that the second taser



                                           7
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 8 of 18 PageID #:448



shot had no effect, id.; that he continued to fight with the officers after Vines pepper-

sprayed him, id. ¶ 23; that Hucker yelled, “He’s going for my gun!”, id. ¶ 24; and that

he might have been able to grab Hucker’s gun from his holster, id. ¶¶ 27-29.5 But the

Estate has not offered any evidence of its own that calls into question the officers’

assertions. The Estate cites cases to suggest that because Hollstein is unable to testify

himself, the Court should consider the defense evidence skeptically. R. 66, Pl.’s Resp.

Br. at 3-4 (citing Childs v. City of Chi., 2017 WL 1151049, at *4 (N.D. Ill. Mar. 28,

2017); Estate of DiPiazza v. City of Madison, 2017 WL 1337313, at *10 (W.D. Wis.

Apr. 11, 2017)). But it is still up to the Plaintiff to provide admissible evidence that

brings the defense’s facts into dispute. See Henning v. O’Leary, 477 F.3d 492, 496 (7th

Cir. 2007) (affirming summary judgment for officers where the plaintiffs “dispute[d]

the officers’ characterization of the events, but [offered] no real evidence to contract

it.”); Muhammed v. City of Chi., 316 F.3d 680, 638-84 (7th Cir. 2002) (“Muhammed

finally argues that summary judgment was not appropriate because a jury could

choose to disbelieve [the defendant’s] account of the shooting. To prevent summary

judgment, Muhammed needed to provide specific evidence when attacking [the

defendant’s] credibility.”).

       The only other evidence available in this case—besides the officers’ accounts—

are the video recordings taken from Vines’s taser, R. 62-4, Defs.’ Exh. D, Taser Video,

and Hucker’s squad car’s dashboard camera, Defs.’ Exh. E, Dashcam Video. But


       5The paragraph numbers in Plaintiff’s Response to the Defendants’ Statement of
Material Facts are all one number less than the corresponding paragraphs in the defense
Statement, because Paragraph 1 of the defense Statement is actually just a list of exhibits,
rather than an actual asserted fact.

                                             8
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 9 of 18 PageID #:449



neither video contradicts the officers’ accounts, either directly or via an inference from

the circumstances. The altercation takes place out of view of the dashboard camera,

and the taser video is too close-up and brief to provide a solid understanding of what

the parties’ interactions were like. If anything, the audio accompanying the dashcam

footage supports the officers’ accounts. See Defs.’ Exh. E, Dashcam Video at 8:24:30

(voice yelling what sounds like, “He’s going for my gun.”). So even viewing the facts

in the light most favorable to the Estate, it has failed to bring the officers’ accounts

into dispute.

      With those facts as established, qualified immunity applies because the

Plaintiff has not offered any analogous case that deems the officers’ conduct as

unreasonable “beyond debate.” Mullenix, 136 S. Ct. at 308. The Estate argues that

the right at issue is well established: “a person has a right not to be seized through

the use of deadly force unless he puts another person (including a police officer) in

imminent danger or he is actively resisting arrest and the circumstances warrant

that degree of force.” Pl.’s Resp. Br. at 10 (quoting Williams v. Ind. State Police Dep’t,

797 F.3d 468, 484 (7th Cir. 2015). But that defines the right at issue at too “high [a]

level of generality.” al–Kidd, 563 U.S. at 742. Instead, the Plaintiff must point to law

clearly establishing that the officers’ specific conduct here violated his rights. Id.

      The Estate critiques the cases cited by Vines and Hucker, arguing that they

are distinguishable from the facts here. Pl.’s Resp. Br. at 11 (arguing that

“[Defendants’] argument rests on the false factual premise that Charles Hollstein was

imminently able to get control of and use Hucker’s gun,” and that a jury could find



                                            9
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 10 of 18 PageID #:450



Hollstein would not have been able to use Hucker’s gun under the facts of this case);

see also id. at 9-10 (distinguishing Henning, 477 F.3d at 494-95; and Tom v. Voida,

963 F.2d 952, 954-55 (7th Cir. 1992)). But of course that is not the point—Vines and

Hucker are not required to point out cases that exactly match this one to establish

that there was no constitutional violation, just as the Estate need not offer an exact

match. See Defs.’ Summ. J. Br. at 9 (“Henning and Tom state … that it is not a

constitutional violation for an officer to use deadly force when a suspect is going for

an officer’s gun and has the imminent ability to actually get control of it.”). The cases

that the officers have identified, which are similar but not identical to the facts of this

case, suggest if anything that Vines’s use of force was reasonable. See id. (citing

Henning, 477 F.3d at 495 (police shooting case finding no Fourth Amendment

violation when one of the officer’s guns had fallen out of his holster and was on the

ground with the victim’s hand on it); Tom, 963 F.2d at 954-55 (police shooting case

finding no Fourth Amendment violation in which the victim and officer had a physical

fight, and the officer feared the victim would grab her gun). The Estate has not

pointed to a closer case that comes out the other way—and it does not appear that

there is one.

      That makes sense. Here, by the time that Vines shot Hollstein, Vines and

Hucker had each attempted to taser him, Vines had pepper-sprayed him, and yet he

was still resisting. More importantly, at that point, Hollstein’s hand was on Hucker’s

gun holster and the officers reasonably believed that Hollstein was trying to get a

hold of the gun. So a reasonable officer would have probable cause to believe that



                                            10
  Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 11 of 18 PageID #:451



Vines and Hucker were “in imminent danger of death or serious bodily injury.”

Sherrod, 856 F.2d at 805. And it would have been reasonable for the officers to believe

there was nothing else they could do to protect themselves in that situation. Vines

testified that the officers believed that Hollstein was wearing body armor, Pl.’s Resp.

DSOF ¶ 14; Vines Dep. Tr. at 87:7-89:7, and Hollstein’s resistance to the two taser

shots renders that belief reasonable. Under these circumstances, at the very least,

qualified immunity protects the officers from liability.

      The Estate argues that Vines’s and Hucker’s hands were on top of Hollstein’s—

preventing him from actually getting to Hucker’s gun. Pl.’s Resp. Br. at 5 (“Hollstein

did not have possession of the gun and very likely could not have gained possession

of the gun.”); id. at 11 (“[A] jury could certainly determine that Charles was unable

to get possession of [] Hucker’s gun imminently or otherwise.”); Defs.’ Resp. PSOF

¶¶ 11-15. But this argument does not work. Just because the officers might have been

winning their fight with Hollstein when Vines fired the shots does not mean that the

officers could not have reasonably believed that they were in imminent danger. To be

sure, in the same situation, some officers might have waited longer before firing or

tried other ways to subdue Hollstein. But as the Seventh Circuit put it in Henning,

“[p]olice officers cannot be expected to wait until a resisting arrestee has a firm grip

on a deadly weapon and completely freed himself from officers trying to subdue him

before taking action to ensure their safety.” 477 F.3d at 496.

      On the importance of Hollstein trying to operate the thumb break, the Estate

maintains that Hollstein did not know how the thumb break worked, while Vines



                                          11
  Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 12 of 18 PageID #:452



testified (at his deposition) that he believed Hollstein was trying to operate it. See

Pl.’s Resp. DSOF ¶¶ 28-29; Vines Dep. Tr. at 54:22-55:11 (“I saw [Hollstein] start to

manipulate the thumb break on the holster.”). It is true that, as noted earlier,

circumstantial evidence sometimes is enough for a reasonable jury to reject an

otherwise one-sided account. On the thumb-break issue, however, a thumb break is

just a strap that holds the gun in a holster. See Pl.’s Resp. DSOF ¶ 28 (not disputing

the description of a thumb break). There is nothing particularly complicated about a

thumb break that would allow a reasonable jury to disbelieve Vines’s assertion that

Hollstein was trying to operate it—or, at the very least, that a reasonable officer

would believe that Hollstein was trying to remove the gun from the holster. Under

these circumstances, again it is not clearly established that a reasonable officer

lacked probable cause to believe that the officer’s life was in imminent danger. So

qualified immunity applies.

      Moving beyond the details of the hand-to-hand struggle itself, the Estate more

broadly argues that the officers were the first to escalate the situation by

unreasonably asking Hollstein for his identification and attempting to arrest him in

the first place. Pl.’s Resp. Br. at 2 (“The Defendant officers were unjustifiably and

immediately aggressive with Charles, needlessly escalating the encounter. They

violently initiated an arrest for which they had no probable cause.”) (internal

citations omitted); id. at 7 (“The lack of probable cause for the initial seizure is

important in evaluating the totality of the circumstances resulting in the Defendants’

use of deadly force against Charles.”). The Plaintiff argues that Illinois law does not



                                          12
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 13 of 18 PageID #:453



prohibit arguing with or refusing to provide identification to a police officer. Id. at 7-

8. In the Estate’s view, the lack of probable cause for an arrest should “inform the

fact-finders’ ultimate determination of the objective reasonableness of the use of

force.” Id. at 7.

       Hucker and Vines counter that whether they had probable cause to arrest

Hollstein initially is irrelevant. R. 71, Defs.’ Reply Br. at 6; (citing City and Cty. of

S.F., Calif. v. Sheehan, 135 S. Ct. 1765, 1776-78 (2015) (reversing a decision that

officers who entered the home of an “armed, mentally ill suspect who had been acting

irrationally” were not entitled to qualified immunity simply because they could have

avoided the situation) (internal quotation omitted); Marion v. City of Corydon, Ind.,

559 F.3d 700, 705 (7th Cir. 2009) (“Pre-seizure police conduct cannot serve as a basis

for liability under the Fourth Amendment; we limit our analysis to force used when

a seizure occurs.’)).6 The Defendants are right in a limited sense: whether the officers

initially had probable cause to arrest Hollstein is not dispositive of whether Vines

later used force that was excessive. In County of Los Angeles, California v. Mendez,

the Supreme Court rejected the Ninth Circuit’s “provocation rule.” 137 S. Ct. 1539,

1543-44 (2017) (holding that “[i]f law enforcement officers make a ‘seizure’ of a person

using force that is judged to be reasonable .. [they may not] nevertheless be held liable

for injuries caused by the seizure on the ground that they committed a separate

Fourth Amendment violation that contributed to their need to use force.”). Mendez



       6The  officers also argue in the alternative that they did have probable cause to arrest
Hollstein. Defs.’ Reply Br. at 6. The Court need not consider that argument in light of the
holding, as explained above.

                                              13
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 14 of 18 PageID #:454



held that, so long as an officer’s use of force was reasonable at the time of the seizure,

the officer’s pre-seizure violation of the Fourth Amendment cannot be the basis for

liability for the seizure itself. Id. But the opinion left open two other inquiries in

which an officer’s pre-seizure conduct might still be relevant.

      First, if an earlier violation of the Fourth Amendment was the proximate cause

of the harm arising from the use of force applied at the time of the seizure, then the

victim could recover (subject to qualified immunity) damages that are proximately

caused by the earlier Fourth Amendment violation. Mendez, 137 S. Ct. at 1548-49

(directing the Ninth Circuit to consider this issue on remand: “[T]he court should

revisit the question whether proximate cause permits respondents to recover

damages for their shooting injuries based on the deputies’ failure to secure a warrant

at the outset.”). But here, the Estate has not argued that the officers’ allegedly

improper initial stop or attempt at the arrest proximately caused Hollstein’s death.

The argument does not show up in the Plaintiff’s summary judgment briefing, nor

does the First Amended Complaint describe the officers’ initial attempt to arrest

Hollstein as a cause of the fatal shooting. First Am. Compl. ¶¶ 19-21. In any event,

the argument would likely have fallen short, because the struggle between Hollstein

and the officers—including Hollstein’s attempt to reach for Hucker’s gun—would

almost surely have been deemed an intervening event that broke the chain of

proximate cause between the attempted arrest and the firing of the shots. And again,

at the very least, qualified immunity would apply in this factual setting.




                                           14
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 15 of 18 PageID #:455



      Mendez also leaves open the possibility that an initial Fourth Amendment

violation could be considered as part of the totality of the circumstances that might

render an officer’s use of force excessive. See Mendez, 137 S. Ct. at 1547 n.2 (“Graham

commands that an officer’s use of force be assessed for reasonableness under the

totality of the circumstances. On respondents’ view, that means taking into account

unreasonable police conduct prior to the use of force that foreseeably created the need

to use it.… [W]e decline to address [that issue] here.”) (cleaned up). Perhaps this is

the argument the Estate’s brief relies on, though the argument is not developed (nor

is it clear how different this theory of liability is from the proximate-cause theory). In

any event, the officer’s initial stop—even if there was no basis for it—did not

foreseeably create the need to use excessive force. Nothing about the way the officers

conducted the flawed stop and arrest would foreseeably lead to Hollstein wrestling

with the officers and reaching for Hucker’s gun.

      To illustrate this point, consider a very different example. Imagine that a police

officer encounters a man who is crossing a street outside of the marked crosswalk,

and jay-walking is a crime. The officer instructs the jay-walker to stop, and the officer

draws and points his gun right at the jay-walker. In response, the pedestrian tries to

grab the officer’s gun, which then prompts the officer to shoot the man. It is arguably

foreseeable that the pedestrian, reacting to this life-threatening scenario, would try

to grab the officer’s gun. On those facts, the officer’s abrupt, unnecessary, and life-

threatening escalation of the encounter would make it much more likely (that is,

foreseeable) that the officer’s own conduct before shooting the pedestrian created the



                                           15
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 16 of 18 PageID #:456



need to use deadly force, even though at the moment of the shooting, the pedestrian

was grabbing for the officer’s gun. Here, the situation is much different: the officers

drove up to Hollstein and began questioning him. Nothing they did, even attempting

to arrest him on an allegedly mistaken view that Hollstein had to provide

identification, would foreseeably create the struggle, Hollstein’s attempt to grab the

gun, and the ensuing shooting. Qualified immunity must apply here because the

officers did not violate clearly established law.

                               B. Failure to Intervene

      Hollstein argues that Hucker is liable under the Fourth Amendment because

he failed to intervene when Vines shot Hollstein. Pl.’s Resp. Br. at 6. To be liable for

another officer’s excessive force, an officer must have “had a realistic opportunity to

intervene and stop the first officer’s actions.” Miller v. Gonzalez, 761 F.3d 822, 827

(7th Cir. 2014). Having a realistic opportunity requires “reason to know … that

excessive force was being used.” Abdullahi v. City of Madison, 423 F.3d 763, 774 (7th

Cir. 2005).

      Leaving aside the question of whether Hucker had a realistic opportunity to

stop Vines from shooting Hollstein (an unlikely proposition, given he was on the

ground fighting with Hollstein at the time), and even assuming that Vines did use

unreasonable force, Hucker had no reason to know that Vines was about to use force

that was excessive. For the same reasons that Vines cannot be liable, set out above,

Hucker is also protected from liability on a failure-to-intervene theory by qualified

immunity. Vines did not violate Hollstein’s clearly established right, so neither can



                                           16
   Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 17 of 18 PageID #:457



Hucker be held liable for failing to stop Vines. At the end of the day, then, the Estate’s

excessive-force claims against both Vines and Hucker must fail as a matter of law.7

                                   C. State-Law Claims

       Now that judgment is granted for the Defendants on Count One, the remaining

claims are the state-law survival, wrongful death, funeral expenses, and battery

claims. Those claims turn on whether the officers’ conduct was “willful and wanton”

under the Illinois Tort Immunity Act. 745 ILCS § 10/2-202; see also Horton, 883 F.3d

at 954. But because the federal claims are dismissed, the usual presumption kicks in:

“when the federal claims are dismissed before trial, there is a presumption that the

court will relinquish jurisdiction over any remaining state law claims.” Dietchweiler

by Dietchweiler v. Lucas, 827 F.3d 622, 631 (7th Cir. 2016) (per curiam) (citing cases).

This presumption is expressed in 28 U.S.C. § 1367(c)(3), which provides for the




       7In  addition to the excessive-force claims for Vines’s gunshot, the First Amended
Complaint also claimed that both Vines’s and Hucker’s use of their tasers against Hollstein
also constituted an unreasonable seizure. First Am. Compl. ¶ 20. The officers make two
arguments in response. First, they argue that their use of tasers “did not constitute a
seizure,” because they claim the taser shots had no effect on Hollstein. Defs.’ Summ. J. Br. at
4-5 (citing Abbott v. Sangamon Cty. Ill., 705 F.3d 706, 719-20 (7th Cir. 2013) for the
proposition that a taser application is a seizure “because it incapacitates the person who
receives the electrical jolt it delivers.”). Second, the officers also argue that “use of a taser
against an actively resisting suspect either does not violate clearly established law or is
constitutionally reasonable.” Defs.’ Br. at 5 (quoting Abbott, 705 F.3d at 727). Leaving aside
whether those arguments could succeed (the undisputed facts establish that Hollstein was
running away when Hucker first used his taser, Pl.’s Resp. DSOF ¶¶ 20-21, but that he was
actively fighting with Hucker when Vines used his taser, Pl.’s Resp. DSOF ¶ 22), the Estate
explicitly abandons this theory of liability in its response brief, see Pl.’s Resp. Br. at 4 n.1,
which does not argue that either use of the taser was unreasonable.

       The Estate abandons the conspiracy claim as well, Pl.’s Resp. Br. at 13 n.2 (“Plaintiff
concedes that the evidence developed during discovery does not support a continued claim for
conspiracy.”), so the Court will also enter judgment for the Defendants on that claim.

                                               17
  Case: 1:17-cv-00112 Document #: 75 Filed: 04/16/19 Page 18 of 18 PageID #:458



discretionary relinquishment of jurisdiction over state claims when the claims

providing original jurisdiction have dropped out of the case.

      Here, Count One created federal-question jurisdiction, and the Estate has not

asserted diversity jurisdiction. There is no good reason to hang onto the state claims:

there will be no statute of limitations bar because of Illinois’s savings statute, 735

ILCS 5/13-217, and the Court has not spent significant judicial resources on the state

claims; nor is it crystal clear how they should be decided. See Williams Elecs. Games,

Inc. v. Garrity, 479 F.3d 904, 906-07 (7th Cir. 2007). Although the parties have spent

considerable time on discovery (which overlapped with the federal claims), they will

be able to use the fruits of that labor in any future state-court case. Because the

federal claims have been dismissed, this Court will also relinquish supplemental

jurisdiction over the state-law claims (with the exception of the conspiracy claim

(Count Six), which the Estate concedes should be dismissed, see supra n. 6).

                                   IV. Conclusion

      The Defendants’ motion for summary judgment is granted on the Estate’s

§ 1983 claim (Count One) and the state-law conspiracy claim (Count Six). The Court

relinquishes jurisdiction over the remaining state-law claims. Final judgment will be

entered.

                                                     ENTERED:


                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: April 16, 2019


                                          18
